Citation Nr: 1443558	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating for an umbilical hernia repair scar.

3. Entitlement to restoration of a 30 percent evaluation, to include an initial evaluation in excess of 30 percent, for pseudofolliculitis barbae.   

4. Entitlement to an initial rating in excess of 10 percent for cervical sprain and spondylosis.

5. Entitlement to an initial rating in excess of 10 percent for lumbar sprain and thoracic spondylosis.

6. Entitlement to an initial compensable rating for tension headaches.  

7. Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.

8. Entitlement to an initial rating in excess of 50 percent for sleep apnea and postoperative bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease.

9. Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served in the Army National Guard from April 1986 to July 1986, the Army Reserves from July 1989 to November 1989, and on active duty in the Navy from November 1989 to August 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009, February 2010, April 2011, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2009 the RO, in relevant part, granted the Veteran's claims of entitlement to service connection for pseudofolliculitis barbae evaluated as 30 percent disabling; cervical sprain and spondylosis evaluated as 10 percent disabling; lumbar sprain and thoracic spondylosis evaluated as 10 percent disabling; postoperative right lung bronchopulmonary intralobar sequestration with residual obstructive lung disease and obstructive sleep apnea evaluated as 10 percent disabling; and hypertension, tension headaches, and umbilical hernia repair scar each evaluated as noncompensable (0 percent disabling).  

In February 2010, the RO granted a separated 50 percent disability rating for obstructive sleep apnea; however, in April 2011, the RO found clear and unmistakable error (CUE) in the February 2010 rating decision in that it granted a separate evaluation for obstructive sleep apnea despite the Veteran being in receipt of a 10 percent disability rating for coexisting respiratory disorders.  Thus, the RO assigned a single 50 percent disability rating effective September 1, 2009, for sleep apnea and postoperative bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease.  The RO also granted service connection for adjustment disorder with mixed anxiety and depressed mood evaluated as 30 percent disabling, effective September 1, 2009.  Finally, the RO proposed a reduction in evaluation for pseudofolliculitis barbae from 30 percent to 10 percent.

The Veteran has expressed continued dissatisfaction with his current rating for obstructive sleep apnea and postoperative bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

In July 2011, the RO reduced the assigned disability rating for pseudofolliculitis barbae from 30 percent to 10 percent, effective October 1, 2011.  

In January 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issue of entitlement to a temporary total disability rating for a period of convalescence following bronchopulmonary intralobar sequestration of the right lung has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to increased initial ratings in excess of 0 percent for tension headaches, 10 percent for cervical sprain and spondylosis, 10 percent lumbar sprain and spondylosis, 30 percent for adjustment disorder with mixed anxiety and depressed mood, 50 percent for sleep apnea and postoperative bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the entire rating period on appeal, the Veteran's hypertension required continuous medication for control but was predominantly manifested by diastolic pressure readings under 100 and systolic pressure readings under 160.

2. Throughout the entire rating period on appeal, the Veteran's disability due to residual scar from umbilical hernia surgery has been manifested by one superficial, non-painful scar measuring 3 centimeters long by .2 centimeters wide.

3. The July 2011 rating decision that reduced the 30 percent rating for pseudofolliculitis barbae was factually improper under applicable VA regulations.

4. Throughout the entire rating period on appeal, the Veteran's pseudofolliculitis barbae has been manifested by scarring with disfigurement of the head, face, or neck with no more than two to three characteristics of disfigurement, has not required treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs, and is without any disabling effects other than disfigurement.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013). 

2. The criteria for an initial compensable rating for residual scar from surgical repair of umbilical hernia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7802 (2013).

3. The reduction of the Veteran's disability rating for pseudofolliculitis barbae from 30 to 10 percent effective October 1, 2011, was improper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013).   

4. The criteria for an initial rating in excess of 30 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806-7800 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As to the Veteran's claim for an initial compensable evaluations for hypertension and residual umbilical hernia repair scar, and for increased initial ratings for pseudofolliculitis barbae, in pre-rating correspondence dated in February 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate his claims for service connection for hypertension, residual umbilical hernia repair scar, and pseudofolliculitis barbae; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The letter also provided notice of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Veteran's claims for increased initial ratings for hypertension, residual umbilical hernia repair scar, and pseudofolliculitis barbae arise from the initial grants of service connection for those disabilities.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

As to the propriety of the reduction in the assigned disability rating for pseudofolliculitis barbae from 30 percent to 10 percent, effective October 1, 2011, the Board notes that this portion of the appeal stems from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The information and evidence that has been associated with the claims files includes the Veteran's service records, all identified and relevant post-service VA and private treatment records, and lay statements of the Veteran.  The Veteran was also offered VA examinations to determine the nature and severity of his hypertension, residual umbilical hernia repair scar and pseudofolliculitis disabilities in April 2009.  He was afforded additional VA skin examinations to determine the nature and severity of his pseudofolliculitis barbae disability in October 2010 and March 2011.  The Board finds that the examinations, in conjunction with the other evidence of record, are adequate to allow for proper adjudication of the claims.  The reports of the aforementioned VA examinations reflect that the examiners reviewed the Veteran's reported and/or documented history of his hypertension, residual umbilical hernia repair scar and pseudofolliculitis disabilities and his current complaints, conducted appropriate evaluations of the Veteran responsive to the applicable rating criteria for evaluation of those disabilities, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative have alleged any inadequacy in the aforementioned VA examinations pertaining to evaluation of hypertension, residual umbilical hernia repair scar and pseudofolliculitis disabilities, or that such disabilities have worsened since the aforementioned examinations.  The Board therefore concludes that the evidence of record is adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been met.  Accordingly, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2013).


Legal Criteria and Analysis 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Id. at 119.  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability therefrom, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

a. Hypertension

The Veteran seeks an initial compensable evaluation for hypertension.  

The Veteran's claim for an initial compensable rating for hypertension arises from a December 2009 rating decision in which the RO granted service connection for hypertension and assigned a noncompensable disability rating, September 1, 2009, under Diagnostic Code (DC) 7101 for evaluation of hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104, DC 7101.

Under DC 7101, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating will be assigned with diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating will be assigned with diastolic pressure predominantly 120 or more.  A 60 percent rating will be assigned with diastolic pressure predominantly 130 or more.

Following a review of the information and evidence of record and the Veteran's contentions, the Board finds that an initial compensable evaluation for hypertension is not warranted at any time during the claim.  

In this case, treatment records show that the Veteran's hypertension required continuous use of medication for control.  They further show diastolic pressure readings ranging from 59 at best (see February 18, 2009 echocardiogram) to 123 at worst (see June 20, 2010 Atlanta VAMC emergency note ).  His systolic pressure readings ranged from 124 at best (see November 12, 2013 Atlanta VAMC treatment note) to 186 at worst (see February 18, 2009 echocardiogram report).  During the rating period dating from September 1, 2008, to the present, treatment records show only two systolic pressure readings over 160 (see February 18, 2009 echocardiogram and March 3, 2010 Hampton VAMC emergency note), and only 9 diastolic pressure readings of 100 or more (see service treatment record documenting blood pressure readings dating from January 29 to February 24, 2009 containing three diastolic readings over 100, October 7, 2009 service treatment record from Portsmouth Naval Hospital, March 3, 2010 Hampton VAMC emergency note, March 17, 2010 Hampton VAMC primary care note, April 12, 2010 Hampton VAMC physical therapy consult, June 17, 2010 Atlanta VAMC emergency note, and June 20, 2010 Atlanta VAMC emergency note).

During April 2009 VA QTC examination of the Veteran's hypertension disability, blood pressure readings were 137/90, 129/90, and 142/93.  The examiner diagnosed hypertension, which was noted to be controlled with medication.   

The above evidence does not indicate that an initial compensable rating for hypertension is warranted at any time during the claim.  Indeed, the Veteran's service and post-service VA treatment records do not show diastolic pressure readings that are predominantly 100 or more.  As noted, diastolic pressure readings of 100 or more were documented during only nine of at least 32 blood pressure readings since September 1, 2008.  Moreover, there are only two systolic pressure readings at or above 160.  Given that the Veteran's systolic pressure readings are not predominantly measured at 160 or above, nor are his diastolic pressure readings predominantly measured at 100 or above, a compensable rating for hypertension is not more nearly approximated or warranted at any time during the claim under the provisions of 38 C.F.R. § 4.104, DC 7101. 

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the symptoms of hypertension, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73. 

The Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence demonstrates that the criteria for an initial compensable evaluation for hypertension have not been met, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Umbilical Hernia Surgical Repair Scar

The Veteran contends that the severity of his disability due to residual scar from umbilical hernia surgery supports a compensable evaluation.

Scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under DCs 7800-7805.  In this case, the Veteran's disability due to umbilical hernia surgical scar is rated as noncompensable under DC 7802 for evaluation of superficial and nonlinear scars not of the head, face, or neck.  See Id.  Under DC 7802, a 10 percent evaluation is warranted for superficial and nonlinear scar(s) with area(s) of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).  Higher evaluations are warranted for superficial and nonlinear scars with greater surface areas.

A review of the record shows that during the applicable period under appeal, the Veteran's residua scar was evaluated during VA QTC examination in April 2009.  The record otherwise does not show any complaints, treatment, or findings for his residual umbilical hernia repair scar.  

During VA QTC examination in April 2009, the examiner noted the presence of a scar associated with umbilical hernia repair, which measured 3 centimeters by .2 centimeters.  The scar was level and non-tender.  There was no ulceration, adherence to underlying tissue, instability or inflammation, edema, tissue loss, keloid formation, hypo or hyperpigmentation, or abnormal texture.  It did not result in disfigurement or limitation of motion.   

Based on the application of the criteria under DC 7802, the evidence does not support the assignment of an initial compensable evaluation at any time during the rating period under any DC pertaining to evaluation of scars.  In order to warrant a compensable evaluation, the evidence must demonstrate that his residual scar exceeds an area of at least 6 square inches, or is manifested by pain or instability.  38 C.F.R. § 4.118, DCs 7801-7804.  In this regards, the Veteran's residual scar does not cover an area of 6 sq. inches, and the evidence of record clearly demonstrates that the residual scar is stable and non-painful.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic codes address the manifestations of the Veteran's residual umbilical hernia repair scar.  See 38 C.F.R. § 4.118.  The Board has also considered whether a higher evaluation would be available for based on any other disabling effect(s) affecting the groin and torso.  Notably, there was no evidence of limitation of function associated with the Veterans residual scar during the April 2009 VA QTC examination.  Id.

The Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence demonstrates that the criteria for an initial compensable evaluation for residual umbilical hernia repair scar have not been met, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

c. Pseudofolliculitis Barbae 

Procedurally, in March 2009, the Veteran filed a claim for service connection for pseudofolliculitis barbae.  In December 2009, service connection for pseudofolliculitis barbae was granted, and a 30 percent disability rating was assigned, effective September 1, 2009, the date following the Veteran's discharge from active service.  The rating was assigned based upon an April 2009 VA QTC general medical examination that had shown that the Veteran's pseudofolliculitis barbae in the beard area was manifested by disfigurement of the head, face, or neck with two characteristics of disfigurement: hyper-pigmented skin and skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  In April 2011. The RO issued a rating decision proposing to decrease the 30 percent rating to 10 percent.  That decision was based upon a March 2011 VA examination that showed that pseudofolliculitis barbae was manifested by disfigurement of the head, face, or neck with one characteristics of disfigurement: hyper-pigmented skin in an area exceeding six square inches (39 sq. cm.).  In July 2011, the rating was reduced from 30 percent to 10 percent, effective October 1, 2011.  In March 2012, the Veteran disagreed with the reduction.  

The Veteran contends that his pseudofolliculitis barbae still meets the rating criteria for a 30 percent rating under DC 7806-7800.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

The record reflects that in April 2011 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his pseudofolliculitis barbae.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The record reflects that the Veteran did not respond to this letter and did not request a pre-determination hearing. 

Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343. 

In this case, however, the 30 percent disability rating for pseudofolliculitis barbae was in effect for less than 5 years, from September 1, 2009 to October 1, 2011.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable and an examination disclosing improvement will warrant a reduction in the rating.  38 C.F.R. § 3.344(c).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's pseudofolliculitis barbae is rated under DC 7806-7800, by analogy.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Hyphenated DCs are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. §4.27. Here, Diagnostic Codes 7806-7800 are for evaluation of dermatitis or eczema due scarring or disfigurement of the head, face, or neck.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the revisions predate the Veteran's claim for service connection for pseudofolliculitis barbae and did not affect DC 7806.

Under Diagnostic Code 7806, when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a zero percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118 (2013).

In addition, under DC 7806, dermatitis or eczema can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  See 38 C.F.R. § 4.118 (2013).

Under DC 7800, scars or other disfigurement of the head, face, or neck are evaluated as 10 percent disabling with once characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118, are: (1) Scar 5 or more inches (13 or more cm.) in length.  (2) Scar at least one-quarter inch (0.6cm.) wide at widest part.  (3) Surface contour of scar elevated or depressed on palpation.  (4) Skin adherent to underlying tissue.  (5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1).  

Note (4) states to separately evaluate disabling effects other than disfigurement that are assigned with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id. at Note (4).  

Turning to the evidence of record, during VA examination in April 2009, the Veteran's pseudofolliculitis barbae involved the bearded area of the face - 10 percent of exposed area and 1 percent of total body surface.  Symptoms included itching.  Physical examination showed hyperpigmentation and abnormal texture greater than 6 square inches.  There was no hypo-pigmentation, ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, or loss of motion.  The Veteran denied any treatment for pseudofolliculitis barbae, including phototherapy, in the past 12 months.  Photos were not taken.

During VA skin examination in October 2010, it was noted that the Veteran had pseudofolliculitis barbae with intermittent or occasional flares or outbreaks of the condition.  The only treatment reported in the past 12 months was intermittent use of lemon based over-the-counter topical ointment, which he used less than one week in the past 12 months.  The Veteran reported that he had been given some creams for folliculitis lesions in the past but that he now restricts his shaving with razors and uses lemon based home treatments.  Physical examination showed some mild hyper-pigmentation and healed folliculitis lesions of the face and cheeks/beard area.  The percent of facial skin surface covered with pseudofolliculitis barbae was 7 percent and the total body surface covered was less than 5 percent.  

During VA skin examination in March 2011, the Veteran's pseudofolliculitis barbae was manifested by a scar on the chin, cheeks, and neck due to chronic inflammation.  Physical examination showed the scar to be at least six square inches (39 sq. cm.), but less than twelve square inches (77 sq. cm.).  It was superficial with elevated or depressed contour and it was adherent to underlying tissue.  There was an area of abnormal pigmentation with darker than normal discoloration which was greater than six square inches.  There were no other disabling effects.  It was not painful, indurated or inflexible.  There was no sign of skin breakdown.  There was no inflammation, edema, keloid formation, abnormal texture, or underlying soft tissue loss.  Photographs were not taken.  No feature or set of paired features of the head, face, or neck showed distortion or asymmetry.  The examiner stated that the Veteran's scars had no significant effect on his occupational functioning or his usual daily activities.

In this case, the evidence of record warrants a 30 percent rating for pseudofolliculitis barbae throughout the duration of the claim under DC 7806-7800.   38 C.F.R. § 4.118.  The evidence reveals that the Veteran's pseudofolliculitis barbae has been manifested by scars or disfigurement of the head, face, or neck with two to three characteristics of disfigurement.  In that regard, hyper-pigmented skin was shown during all three VA examinations throughout the duration of the claim.  In addition, abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.) was shown during the April 2009 examination.  During VA examination in March 2011, the examiner indicated that the Veteran's pseudofolliculitis barbae was manifested by a scar on the chin, cheeks, and neck due to chronic inflammation, which had elevated or depressed contour and was adherent to underlying tissue.  

As such, the Board finds that the reduction in evaluation for the Veteran's pseudofolliculitis barbae from 30 percent to 10 percent, effective October 1, 2011, was not factually proper and the initial 30 percent evaluation must therefore be reinstated.  

The Board also finds that the criteria for a rating in excess of 30 percent for pseudofolliculitis barbae have not been met at any time during the claim.  The evidence does not reveal pseudofolliculitis barbae with palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.  The evidence also does not reveal that the Veteran's pseudofolliculitis barbae is manifested by disabling effects other than disfigurement such as pain, instability, and residuals of associated muscle or nerve injury.  38 C.F.R. § 4.118, DC 7800, Note (4); see also DCs 7804 and 7805.  Indeed, reports of the April 2009, October 2010, and March 2011 VA examinations each state that scarring associated with the Veteran's pseudofolliculitis barbae were not painful or unstable.  Moreover, the March 2011 VA examiner stated that scars associated with pseudofolliculitis barbae had no significant effect on the Veteran's occupational functioning or his usual daily activities.  Thus, consideration of DCs 7804 and 7805 is not warranted.  

The Board also finds that a separate or higher rating under DC 7806 is not warranted.  In that regard, the October 2010 VA examiner indicated that the Veteran's pseudofolliculitis barbae affected 7 percent of exposed area affected and less than 5 percent of his entire body.  Under DC 7806, a 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent but less than 20 percent of exposed areas affected.  Nevertheless, given that the current 30 percent evaluation assigned prior to October 1, 2011 and reinstated effective that date herein is also based on the surface area affected by disfigurement caused by the Veteran's pseudofolliculitis barbae, the Board finds that assignment of a separate 10 percent evaluation under DC 7806 for the surface area affected by the Veteran's pseudofolliculitis barbae would be evaluating the same manifestation of the Veteran's pseudofolliculitis barbae under a different diagnosis, which is to be avoided.  38 C.F.R. §4.14.  Moreover, the evidence of record does not show that the treatment of the Veteran's pseudofolliculitis barbae has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the claim.  

Consequently, the Board concludes that Diagnostic Code 7806-7800 most appropriately reflects the Veteran's service-connected pseudofolliculitis barbae.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence demonstrates that the criteria for an initial rating in excess of 30 percent for pseudofolliculitis barbae have not been met, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's hypertension, umbilical hernia repair scar and pseudofolliculitis barbae disabilities.  The Veteran's hypertension is manifested by objective findings of elevated blood pressure readings for which use of continuous medication is required for control.  The Veteran's umbilical hernia repair scar is manifested by the presence of a scar measuring 3 cm. long and .2 cm. wide without any disabling effects.  The Veteran's pseudofolliculitis barbae is manifested by scarring of his head, face, and neck with two to three characteristics of disfigurement at any given time during the claim, to include surface contour of scar elevated or depressed, scar adherent to underlying tissue, skin hyper-pigmented, and abnormal skin texture.  Treatment for pseudofolliculitis barbae has included intermittent use of over the counter creams and limited razor usage.  These manifestations are contemplated in the applicable rating criteria.

The Veteran is competent to report symptoms of his hypertension, residual umbilical hernia repair scar, and pseudofolliculitis barbae that are observable by his senses or repeat diagnoses from medical professionals, but he is not competent to make diagnoses, attribute his subjective complaints to service or non-service-connected disabilities, or assess the level of disability related to hypertension, umbilical hernia repair scar and pseudofolliculitis barbae as this requires specialized knowledge, training, and testing.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377.  The April 2009, October 2010 and March 2011 examiners found that the Veteran's hypertension, residual umbilical hernia repair scar and pseudofolliculitis barbae disabilities do not impact his ability to work.
   
In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of his symptoms of hypertension, hernia repair scar and pseudofolliculitis barbae are consistent with the degree of disability addressed by the assigned evaluations.  The rating criteria are therefore adequate to evaluate such disabilities and referral for consideration of an extra-schedular rating is not warranted  


ORDER

Entitlement to an initial compensable evaluation for hypertension is denied.

Entitlement to an initial compensable evaluation for an umbilical hernia repair scar is denied.  

Entitlement to restoration of the 30 percent evaluation assigned for pseudofolliculitis barbae is granted.

Entitlement to an initial evaluation in excess of 30 percent for pseudofolliculitis barbae is denied.   


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim for increased initial ratings for adjustment disorder with mixed anxiety and depressed mood, tension headaches, cervical sprain and spondylosis, lumbar sprain and spondylosis, sleep apnea and postoperative bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease, and entitlement to a TDIU.

As to the claim for an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, as noted, entitlement to service connection for such was granted in an April 2011 rating decision and notice of that decision was provided to the Veteran in a letter dated May 5, 2011.  In correspondence received from the Veteran's attorney on March 26, 2012, the Veteran's attorney indicated that the Veteran was in disagreement with all rating decisions issued within the past year, which includes the April 2011 rating decision that granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned a 30 percent disability rating.  In correspondence received in June 2012, the Veteran's attorney clarified that the Veteran was in disagreement with the initial 30 percent evaluation assigned for his psychiatric disability.  In January 2014, a substantive appeal (VA Form 9) pertaining to the initial 30 percent rating assigned for the Veteran's psychiatric disability was received from the Veteran's attorney, in which it was noted to be in response to a Statement of the Case (SOC) dated December 2, 2013.  On review, however, the only SOC of record dated December 2, 2013, pertains to reduction in evaluation for the Veteran's pseudofolliculitis barbae.  It contains no mention as to a claim for an initial rating in excess of 30 percent for psychiatric disability.  

If a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In determining whether a claimant's statement constitutes a notice of disagreement, the Board construes the statement liberally.  Id.  A notice of disagreement is defined as a written communication from the claimant or his representative that (1) expresses dissatisfaction or disagreement with an RO adjudicative determination and (2) a desire to contest the result.  38 C.F.R. § 20.201.  In light of the foregoing, a SOC must be issued pertaining to the issue of entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.  Manlincon.

The Veteran is hereby notified that the Board will only exercise appellate jurisdiction over this matter if he files a timely substantive appeal within 60 days from the date that the agency of original jurisdiction mails a statement of the case to him.  38 CFR § 20.302(b).

As to tension headaches, the RO assigned an initial compensable evaluation under analogous DC 8100, which is the rating criteria for migraine headaches.  Under DC 8100, headaches are rated based on frequency and severity of attacks.  The only VA examination addressing the Veteran's tension headaches is an April 2009 VA QTC examination during which the examiner diagnosed tension headaches.  The examiner did not, however, describe the frequency and severity of attacks.  Moreover, service and post-service VA treatment records during the rating period (since September 1, 2008) note complaints of headaches in April and June 2010, but they also do not describe the frequency and severity of attacks.  Accordingly, a new VA examination with findings responsive to the relevant rating criteria is necessary before the Veteran's tension headaches disability may be properly evaluated.  

As to cervical and lumbar sprain and spondylosis, a review of the record shows that such disabilities were most recently evaluated during VA examination in April 2009, more than five years ago.  An April 2011 VA treatment note from the Hampton VAMC indicates that the Veteran had received treatment from a private neurologist for neck pain and that he was seeking a second opinion, however, no private neurosurgical records have been obtained or associated with the claims file for review.  Also, an April 2014 letter pertaining to the Veteran's employability due to service-connected disabilities, Dr. SB indicated that her review of the record indicated that the Veteran's physical pain has become progressively worse since his discharge from service.  

Similarly, the Veteran's service-connected respiratory disabilities other than obstructive sleep apnea (obstructive lung disease and bronchopulmonary intralobar sequestration of the right lower lobe) were most recently evaluated during VA examination in April 2009, more than 5 years ago.  The most recent pulmonary function test of record is dated April 1, 2009, prior to the Veteran undergoing a right lower lobectomy and fiberoptic bronchoscopy for intralobar sequestration of the right lower lobe in August 2009.  On follow-up in October 2009, the Veteran reported some mild exertional dyspnea, he indicated was slowly but surely improving.  A July A July 2013 VA treatment note from the Atlanta VAMC shows that a pulmonary function test was ordered in July 2013 due to complaints of persistent shortness of breath, however, as VA treatment records were most recently obtained in November 2013, it is unclear whether such has been performed.  The Veteran's obstructive sleep apnea was most recently evaluated in October 2010, more than four years ago.  

Under these circumstances, the Board finds that a contemporaneous VA examination is warranted for evaluation of the current nature and severity of the Veteran's cervical and lumbar spine, respiratory, and obstructive sleep apnea disabilities.  Although a new VA examination is not warranted based merely upon the passage of time (see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)), the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The claim of entitlement to a TDIU is inextricably intertwined with the claims for higher evaluations remanded herein, and must be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any "future physical examination(s)" conducted as allude to in VBMS notes dated February 14, 2014 and April 30, 2014.  

2. The AOJ must issue a statement of the case on the issue of entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.  The Veteran is advised that the Board may exercise appellate jurisdiction over this issue only if he files a timely substantive appeal.

3. Contact the SSA and request the Veteran's complete record, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  Associate all SSA inquiries, records requests, and responses received with the claims file.

4. With appropriate assistance from the Veteran, the AOJ should attempt to obtain the names and addresses of all health care providers who treated him for his cervical and lumbar spine, neurological, tension headache, psychiatric and respiratory disabilities since September 2008.  He should specifically be requested to submit separate authorizations necessary to enable VA to obtain private treatment records from any private healthcare provider identified by him and in treatment records, to include a private neurologist at "Bayside" as alluded to in an April 28, 2011 Hampton VAMC primary care note.  After the Veteran has signed the appropriate releases, all available outstanding records should be obtained and physically or electronically associated with the claims folder.

Regardless of whether the Veteran responds to the aforementioned request for assistance in obtaining records, obtain all relevant ongoing VA treatment records from the Atlanta VAMC since November 201 and the Hampton VAMC since May 2011. Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims file.

All attempts to procure records should be documented in the file.  If any records identified by the Veteran and in the record cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in that regard, in order to allow them the opportunity to obtain and submit those records for VA review.

5. Once the above requested development is complete to the extent possible, arrange for the Veteran to undergo appropriate VA examinations to determine the nature and severity of his service-connected sleep apnea and bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease, adjustment disorder with mixed anxiety and depressed mood, cervical and lumbar sprain and spondylosis and tension headache disabilities.   The examinations should address the nature and severity of such disabilities as well as the impact that such disabilities have on the Veteran's employability.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).

The electronic claims folder must be thoroughly reviewed by the examiner in connection with the examination and notation to the effect that such review has occurred should be documented in the respective examination report.  The examiner should elicit from the Veteran a complete history of the respective disability which should be documented in the examination report.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

Cervical and Thoracolumbar Spine
All indicated studies, including spine range of motion studies in degrees, should be performed and the results reported in detail.  In reporting results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of thoracolumbar and cervical spine motion, if any, accompanied by pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if described), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also discuss all symptoms and findings of any neurological manifestations associated with the Veteran's thoracolumbar and cervical spine disabilities.  As to any neurological condition diagnosed, opine whether each such condition is at least as likely as not (50 percent probability or better) a neurological manifestation associated with the Veteran's service-connected thoracolumbar and/or cervical spine disability.  If an alternate cause is identified, it should be identified and discussed.  As to any neurological manifestation determined to be associated with the Veteran's service-connected spine disability, the examiner is requested to identify the nerve affected and, to the extent possible, comment on the severity (i.e., mild, moderate, severe) of any neurological impairment.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work and his activities of daily living.  

Tension Headaches
State whether the Veteran experiences prostrating headache attacks; and, if so, whether the headaches occur on average once every two months, once a month, or most nearly approximate very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Respiratory 
All tests deemed necessary, including a sleep study and pulmonary function test, should be conducted and the results reported in detail.  Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.

The examiner should indicate whether the Veteran is asymptomatic but with a documented sleep disorder, has persistent day-time somnolance, or requires the use of breathing assistance such as a CPAP machine, to include his use of such a machine over the past 5 years.

The examiner should provide a full description of any effects of the residuals of postsurgical bronchopulmonary intralobar sequestration of the right lung with residual lung disease on occupational functioning and daily activities.  

The examiner should also indicate which PFT (FEV1, FVC, FEV1/FVC, or DLCO) is the most accurate indicator of impairment associated with the Veteran's residuals of postsurgical bronchopulmonary intralobar sequestration of the right lung with residual lung disease.

Adjustment disorder with mixed anxiety and depressed mood
All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should also review Dr. AF's report of private psychological evaluation dated in January 2014 (located in the April 22, 2014 appellate brief).  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected adjustment disorder with mixed anxiety and depressed mood.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work and educational history.  In that regard, it should be noted that while treatment notes and examination reports note that the Veteran has not worked since discharge from service, his statements of record indicate that has been taking online classes for a degree in business management.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's psychiatric disability consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

6. After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  Ensure that the examiner documented their consideration of Virtual VA.  If any report is deficient in any manner, corrective procedures must be implemented at once.  

7. After the completion of any action deemed appropriate in addition to that requested above, readjudicate the claims.  All applicable laws and regulations should be considered.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


